139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LOCKHEED MARTIN CORPORATION, a Maryland Corporation, Petitioner,v.United States District Court for the Central District ofCalifornia, Respondent,Roslyn CARRILLO, individually and on behalf of all otherssimilarly situated;  Richard Castro, individually and onbehalf of all others similarly situated;  Laura Gardner, asGuardian Ad Litem for Robin Unwin, a minor, individually andon behalf of all others similarly situation, Real Parties in Interest.
No. 97-55536.D.C. No. CV-97-00195-HLH.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Central District of California Harry L. Hupp, District Judge, Presiding.
Before PREGERSON, HALL, and NOONAN, Circuit Judges.


1
ORDER*


2
We deny Lockheed's petition for mandamus.  We note for the record that plaintiffs' counsel agreed during oral argument to waive and not to assert in state court any claims based on the collateral estoppel or res judicata effect of the federal proceedings.


3
PETITION DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3